Citation Nr: 1000618	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the chronic residuals 
of a left knee meniscal tear and cruciate ligament repair, to 
include as secondary to a service-connected right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to 
January 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In May 2007 and April 2009, the matter on appeal was remanded 
for additional development.  Unfortunately, this appeal must 
once again be remanded.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Most recently in April 2009, the claim was remanded to ask 
the April 2008 VA examiner to opine as to the likelihood that 
the Veteran's left knee disability is the result of a disease 
or injury in service.  In particular, in the April 2008 VA 
examiner report, although the examiner specifically 
referenced the pre-service findings pertaining to the left 
knee as well as the post service findings, he did not mention 
the in-service findings of chondromalacia patella and left 
medial collateral ligament strain in August 1984.  Further, 
the examiner concluded that any opinion concerning whether 
the Veteran's service-connected right knee aggravated the 
left knee beyond the natural progression must be considered 
speculative.  The April 2009 remand requested that the 
examiner attempt to render an opinion without resorting to 
speculation.  

In May 2009, the same VA examiner opined that there was no 
relationship between the Veteran's current left knee 
disability and his service.  The examiner again attributed 
the Veteran's current left knee disability entirely to his 
post-service 1990 football related injury.  Specifically, he 
stated that the Veteran's left knee disability was caused by 
the football injury which occurred three years after he left 
the military.  The examiner added that it was less likely 
than not that the Veteran's left knee has been aggravated by 
his right knee.  However, the examiner did not comment on the 
impact, if any, of the in-service findings of chondromalacia 
patella and left medial collateral ligament strain pertaining 
to the Veteran's left knee.  The Board finds this omission 
particularly significant as the VA examiner appears to 
attribute the Veteran's current left knee disability entirely 
to his 1990 post-service football injury.  

Moreover, although the examiner opined that it was less 
likely than not that the Veteran's left knee has been 
aggravated by his right knee, he provided no rationale for 
his opinion.  The Board notes that in February 2005, Dr. 
P.J.A., a private doctor, opined that the Veteran's right 
knee surgeries had exacerbated his underlying conditions and 
made his left knee a little worse.  However, Dr. P.J.A. did 
not provide sufficient rationale for his opinion and thus the 
Board cannot afford it much probative value.  Nevertheless, 
as there is a suggestion and the Veteran contends that his 
service-connected right knee is aggravating his left knee, it 
is important to obtain a VA opinion that adequately addresses 
this matter.  Thus, a remand is once again necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a left knee 
disability.  The examination should be 
conducted by a person other than the April 
2008 and May 2009 VA examiner.  A copy of 
the claims folder and this REMAND must be 
made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
and prior VA examination reports, the 
examiner should render any relevant 
diagnoses pertaining to the claim for a 
left knee disability.  

The examiner should state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the Veteran's current left knee disability 
is causally or etiologically related to 
the Veteran's service (November 1983 to 
January 1987) as opposed to its being due 
to some other factor or factors.  The 
examiner should specifically consider the 
in-service findings when rendering the 
opinion: August 1984 finding of bilateral 
chondromalacia patella; August 1984 left 
knee assessment of medial collateral 
ligament strain; August 1984 orthopedics 
impression of left knee mild 
chondromalacia patella with no evidence of 
medial collateral ligament strain; and the 
February 1986 orthopedic consultation 
noting that the Veteran's left knee had 
full flexion and extension.  

The examiner should also state a 
medical opinion as to whether it is at 
least as likely as not that the 
Veteran's left knee disability is 
either caused by or permanently 
aggravated by his service-connected 
right knee disability.  This opinion 
should be rendered without resorting to 
speculation. 

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


